Per Curiam.
1. One ground of the amendment to the motion for new trial was based upon alleged newly discovered evidence, but there was no affidavit by the movant and her counsel tending to show diligence to submit the evidence at the trial, as required by the Civil Code, § 6086.
2. Other grounds of the amendment to the motion for new trial complain of the refusal of the court to allow the plaintiff, as a witness in her own behalf, to give certain testimony. When considered in the light of the pleadings and other testimony of the witness which was admitted without objection, any error in the refusal of the court to allow the witness to testify as proposed would not require the grant of a new trial.
3. The verdict for the defendants was authorized by the evidence.

Judgment affirmed.


All the Justices concur.